number release date id office uilc cca_2009021312065432 ------------- from -------------------- sent friday date pm to -------------------- cc subject re loan repayment ---------- my understanding is that the sentence in sec_3122 which reads nothing in this paragraph shall be construed to affect the secretary's authority to determine under subsections a and b of sec_3121 whether any such service constitutes employment the periods of such employment and whether remuneration paid for any such service constitutes wages controls the result in your case i understand that the above-referenced sentence was added to later some time after enactment of the original sec_3122 in order to clear up the type of confusion that you are experiencing we read this sentence as meaning that it doesn't matter what the heads of other federal agencies might think about whether particular payments are wages or particular services are employment the final authority for making these determinations rests with the secretary_of_the_treasury down whatever legislative_history there might be concerning the addition of that sentence though i haven't had time to track when you say that the taxpayer has always agreed with the irs's position that the loan repayments are subject_to income_tax and employment_tax withholdings what determination are you referring to the determination that the agent made in this case thanks --------
